57 S.E.2d 647 (1950)
231 N.C. 506
STATE
v.
SWINNEY et al.
No. 2.
Supreme Court of North Carolina.
March 1, 1950.
*648 Harry M. McMullan, Atty. Gen., and T. W. Bruton, Asst. Atty. Gen., for the State.
P. W. Glidewell, Sr., Reidsville, for defendant.
STACY, Chief Justice.
The question for decision is whether the evidence taken in its most favorable light for the prosecution suffices to overcome the demurrer and to carry the case to the jury. The trial court answered in the affirmative, and we approve.
It is conceded that the defendant was violating the traffic laws of the State at the time of the collision. These were designed to prevent injury to persons and property and to guard against accidents and injuries such as occurred here. State v. McIver, 175 N.C. 761, 94 S.E. 682. Moreover, the State's evidence tends to show that the defendant was driving recklessly and at a dangerous rate of speed. The physical surroundings and attendant consequences of the occurrence, which speak their own language, were also brought to bear on the side of the prosecution. State v. Hough, 227 N.C. 596, 42 S.E.2d 659. The case was properly submitted to the jury. State v. Stansell, 203 N.C. 69, 164 S.E. 580; State v. Miller, 220 N.C. 660, 18 S.E.2d 143; State v. McMahan, 228 N. C. 293, 45 S.E.2d 340; State v. Reid, 230 N.C. 561, 53 S.E.2d 849.
It is generally held that when an act is in violation of a statute intended and designed to prevent injury to the person, and is in itself dangerous, and death ensues, the person violating the statute may be held liable for manslaughter, and under some circumstances of murder. State v. Rountree, 181 N.C. 535, 106 S.E. 669; State v. Trott, 190 N.C. 674, 130 S.E. 627, 42 A.L.R. 1114; State v. McIver, supra.
The difference between civil liability and criminal responsibility for ordinary and culpable negligence was fully explained in the court's charge. State v. Cope, 204 N. C. 28, 167 S.E. 456. Indeed the case seems to have been tried in strict conformity to decisions on the subject.
No valid exceptive assignment of error appears on the record, hence the verdict and judgment will be upheld.
No error.